Citation Nr: 1513081	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disorder.
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease with congestive heart failure.
 
4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to June 1977 and from March 1983 to February 1988.

 These matters came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

 This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO denied a claim of entitlement to service connection for a prostate disorder; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since October 2006 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for a prostate disorder.

3.  In an October 2006 rating decision, the RO denied a claim of entitlement to service connection for hypertension; the Veteran did not perfect an appeal of that decision, and the decision became final.  

4.  Evidence received since October 2006 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for hypertension.

5.  In an October 2006 rating decision, the RO denied a claim of entitlement to service connection for coronary artery disease; the Veteran did not perfect an appeal of that decision, and the decision became final.

6.  Evidence received since October 2006 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for coronary artery disease.

7.  In a November 1988 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss; the Veteran did not perfect an appeal of that decision, and the decision became final.

8.  Evidence received since November 1988 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for a prostate disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  Evidence submitted subsequent to the October 2006 rating decision, denying service connection for a prostate disorder, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The October 2006 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  Evidence submitted subsequent to the October 2006 rating decision, denying service connection for hypertension, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The October 2006 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for coronary artery disease, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

6.  Evidence submitted subsequent to the October 2006 rating decision, denying service connection for coronary artery disease, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.   The November 1988 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 4004(b) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

6.  Evidence submitted subsequent to the November 1988 rating decision, denying service connection for bilateral hearing loss, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter dated June 2009, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also explained what was necessary substantiate his claims for service connection.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claims to reopen his previously-denied claims of entitlement to service connection for a prostate disorder, hypertension, coronary artery disease, and bilateral hearing loss were adjudicated in an October 2009 rating decision.  As such, the June 2009 letter meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining the Veteran's Social Security Administration (SSA) disability records.  Those records were obtained and associated with the file in April 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Prostate Disorder

The Veteran filed a claim to reopen his previously-denied claim of service connection for a prostate disorder in May 2009.  In the October 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the October 2006 rating decision that denied the Veteran's claim of entitlement to service connection for prostatitis includes records received from SSA, VA and private treatment records, a November 2010 VA examination report regarding the Veteran's prostate condition, and statements from the Veteran.

The Board notes that the recent VA and private treatment records, SSA records, VA examination report, and statements are new, as this evidence was not previously associated with the record.  However, the evidence is not material.  Specifically, it does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran was diagnosed with prostatitis in service and that he has a current prostate disorder, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's prostate condition is related to his in-service diagnosis, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

Hypertension

The Veteran filed a claim to reopen his previously-denied claim of service connection for hypertension May 2009.  In the October 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the October 2006 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension includes records received from SSA, VA and private treatment records, and statements from the Veteran.

The Board notes that the recent VA and private treatment records, SSA records, and statements are new, as this evidence was not previously associated with the record.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran has a current diagnosis of hypertension, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's hypertension is related to his active service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

Coronary Artery Disease

The Veteran filed a claim to reopen his previously-denied claim of service connection for coronary artery disease May 2009.  In the October 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the October 2006 rating decision that denied the Veteran's claim of entitlement to service connection for coronary artery disease includes records received from the SSA, VA and private treatment records, and statements from the Veteran.

The Board notes that the recent VA and private treatment records, SSA records, and statements are new, as this evidence was not previously associated with the record.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran has a current diagnosis of coronary artery disease, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's coronary artery disease is related to his active service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

Bilateral Hearing Loss

The Veteran filed a claim to reopen his previously-denied claim of service connection for bilateral hearing loss May 2009.  In the October 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the November 1988 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss  includes records received from SSA, VA and private treatment records, an August 2010 audiological VA examination report, and statements from the Veteran.

The Board notes that the recent VA and private treatment records, SSA records, VA examination report, and statements are new, as this evidence was not previously associated with the record.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  The new evidence only establishes that which has not been disputed.  The evidence shows that the Veteran had hearing loss upon entrance to service, there was no evidence that his hearing loss worsened during his periods of active service, and he continues to have a current diagnosis of hearing loss.  Therefore, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's hearing loss is related to his active service or was aggravated therein, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a prostate disorder is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for hypertension is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for coronary artery disease is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


